DETAILED ACTION
Status of the Application
	Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of linoleate 9S-lipoxygenase (EC 1.13.11.58) as the (i) single linoleate lipoxygenase and fatty-acid peroxidases (EC 1.11.1.3) as the (ii) single combination of enzymes, as submitted in a communication filed on 11/13/2020, is acknowledged.   Applicant’s election of the invention of Group 101, directed in part to a detergent composition that comprises a fusion protein, wherein the fusion protein comprises the catalytic domain of a linoleate lipoxygenase and the catalytic domain of an allene oxide synthase, and the election of the polypeptide of SEQ ID NO: 48,  as submitted in a communication filed on 7/15/2020, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 1-9, 20 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 10 (linking claim) and 11-19 are at issue and will be examined to the extent they encompass the elected invention. 

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. 119(a)-(d) to EUROPEAN PATENT OFFICE (EPO) 17201309.6 filed on 11/13/2017, EUROPEAN PATENT OFFICE (EPO) 18199084.7 filed on 10/08/2018, and EUROPEAN PATENT OFFICE (EPO) 18199093.8 filed on 10/08/2018. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/10/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 10 is objected to due to the recitation of “wherein the at least one fatty acid processing fusion enzyme comprises at least two catalytic domains: a. a hydroperoxy fatty acid producing domain….; b. a hydroperoxy fatty acid converting domain ….;  and…..”.   To enhance clarity and to be consistent with commonly used claim language, it is suggested the term be amended to recite “wherein the at least one fatty acid processing fusion enzyme comprises at least two catalytic domains, wherein said two catalytic domains are: a. a hydroperoxy fatty acid producing domain….; and b. a hydroperoxy fatty acid converting domain ….;  and…..”.    Appropriate correction is required.
Claim 14 is objected to due to the recitation of “7,10-hydroperoxide diol synthases)”.  The term should be amended to recite “7,10-hydroperoxide diol synthases”.   Appropriate correction is required. 

Claim Rejections – Improper Markush Grouping
Claims 11-16, 18 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical 
The Markush groupings of fusion enzymes in claims 11-16 is improper because the alternatives defined by the Markush groupings do not share both a single structural similarity and a common use for the following reasons: the fusion enzymes in these claims have different structures and functions because each of these fusion enzymes comprise catalytic domains of enzymes which are recognized as having diverse enzymatic activity as evidenced by their difference EC numbers and the fact that these enzymes have different substrates and catalyze different conversions. For examples, the Markush groupings encompass a fusion protein A that has the catalytic domain of an oleate 10S-lipoxygenase, a fusion protein B that has the catalytic domain of a linoleate 9S-lipoxygenase, a fusion protein C that has the catalytic domain of an arachidonate lipoxoxygenase, a fusion protein D that has the catalytic domain of a hydroperoxide isomerase, and a fusion protein E that has the catalytic domain of an allene oxide synthase.  As shown in the alignments below, fusion enzymes that comprise any one of SEQ ID NO: 47-54 do not share a single structural similarity, or share both a substantial structural feature and a common use that flows from the substantial structural feature.  The Markush grouping of compositions in claim 18 is improper because the alternatives defined by the Markush groupings do not share both a single structural similarity and a common use for the following reasons: each of the compositions recited comprise enzymes having different structure and function as evidenced by the fact that each of these enzymes have a different EC number and are recognized in the art as having different substrates and catalyzing different reactions.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

SEQ ID NO: 47 vs SEQ ID NO: 48

NW Score  Identities	Positives	Gaps
-243	  223/1281(17%) 386/1281(30%) 345/1281(26%)

Query  1     MTWKNFGFEIFGEKYG--QEELEKRIKDEHTPPPD-SPVFGGLKLKLKKEKF----KTLF  53
             M++ N  F+  GE YG  +E+    + +      D    F G++ +    +     K L 
Sbjct  1     MSF-NEKFQA-GESYGDSKEDPSSLLNNPEKLVADLMKDFAGVRSQASPAQLLGLVKELL  58

Query  54    TLGTTLKGFRRATHTVGTGGIGEITIVNDPKFPEHEFFTAGR---TFPARLRHANLKYPD  110
               G  L   +  T  +    IG +T +  P   +       +   T    L+H  L Y  
Sbjct  59    QKGQPLDDKKGTTELL----IGILTAL--PATSKARTALTNKLIDTLWGNLQHPPLSY--  110

Query  111   DAGADARSFSIKFADSDSDGPLDIVMNTGEANIFWNSPSLEDFVPVEEGDAAEEYVYKNP  170
               G D     +K+   +SD P              +  + E +  +E         +K P
Sbjct  111   -MGGD-----VKYDVVNSDKPA-------------HKHNCELYDTIE---------FKVP  142

Query  171   YYYYNLVEALRRAPDTFAHLYYYSQVTMPFKAKDGKVRYCRYRALPGDVDIKEEDESGRL  230
                  L E + +APD                         +YR   G  +   E   GR 
Sbjct  143   GTDVLLREQVPQAPDGLH----------------------QYRMPDGSFNNILEPNLGRA  180

Query  231   TEEEQRKIWIFSRHENEKRPD-----DYLRKEYVERLQKGPVN------YRLQIQIHEA-  278
                  + +    R    K PD     D L        Q+ P        Y   I IH+  
Sbjct  181   GTPYAKSVKSEKRLHGVK-PDPGLLFDLLMARDETTFQENPAGISSMLFYHAAIIIHDIF  239

Query  279   -------SPDDTATIFHAGILWDKETHPWFDLAKVSIKTPLSPDVLEKTAFNIANQPASL  331
                    +  DT++      L+        ++  +  +  L PD   +    +  QPA +
Sbjct  240   RTNRTDMNKSDTSSYLDLAPLYGSSLKDQHEIRTMK-EGKLKPDTFHEK--RLLGQPAGV  296

Query  332   GLLEAKSPEDYNSIGELRVAVYTWVQHLRKLKIGSLVPAGQNAIYNVEVETGDREHAGTD  391
              ++       +N + ++                  L+   +N  +++ V     E     
Sbjct  297   NVMLVLYSRFHNYVADI------------------LLKINENGRFSLSVPPNASEEDKAK  338

Query  392   A---------TITIRITGAKGRTDYLKLDKWFHNDFEAGSKEQYTVQGFDVGDIQLIELH  442
             A          +   ITG       L ++   H+   A +   ++   + +     I+  
Sbjct  339   AIA KQDHDLFNVARLITGG------LYINICLHDYLRAITNTHHSASDWTLDPRVAIDKQ  392

Query  443   SDGGGYWSGDPDWFVNRVIIISSTQDRVYSFPCFR---WVIKDMV-LFPGEATLPFNEVP  498
              DG G     P    N+V +  +   R +S    R   W+    + LFPG       +V 
Sbjct  393   FDGDGV----PRGVGNQVSVEFNLLYRFHSCISKRDEKWINNFFLKLFPGRKAEDLQDVS  448

Query  499   AIVSEQRQKELEQRKLTYQWDYVSDDMPGNIKAKTHDDLPR--DVQFTDEK---------  547
                      EL Q  L ++      + P +   +T D L R  D  F DE          
Sbjct  449   -------WTELGQALLIFE-----QNTPKDPSVRTFDGLERQADGTFKDEDLVRILKDAM  496

Query  548   --------SRSYQESRKAALVNLGI--------GSL--FTMFENWDSYDDYHILYRNWIL  589
                     +R   ++ K   V LGI         SL  F  F     YD +  +  N  +
Sbjct  497   EDPAGTFGARMVPKALKVVEV-LGIIQGRKWQCASLNEFREFFGLKRYDSFSEINSNPDI  555

Query  590   GGTPNMADRWHED----RWFGYQFLNGANPVILTRCDALPS---NFPVTNEHVN-ASLDR  641
                 N+ ++ + D      +    +    P        +P+      V ++ V     DR
Sbjct  556   A---NILEKLYTDPDMVELYPGLMIEDIKPQRNPGSGIMPTYSVGRAVLSDAVTLVRSDR  612

Query  642   GKNLDEEIKD----GHIYIV-DFKVLVGAKSY-----GGP--------------------  671
                +D  + +    G+  +  D+K L G+  Y     G P                    
Sbjct  613   FNTIDYTVSNLTAWGYNEVQQDYKTLGGSMLYKLIQRGVPNWFPFNSIAVMQPMYTKKAN  672

Query  672   --VLEDIG----YKVPDHLKHDEADIRYCAAPLALFYVNKLGHLMPIAIQINQE-PGPEN  724
               + ++IG    Y + D     +  +      +     N   +++P    +N   PG ++
Sbjct  673   EQIAKEIGTFDQYTLDDPKAPPKVAVLTSGPAIKQILSNTKQYVVPWLKPLNTLFPGKKD  732

Query  725   PIW--TPHEENEHDWMMAKFWLGVAE-SNFHQ----------------------------  753
               W     ++ ++    A F   +++  N H                             
Sbjct  733   FGWFMLAGDQPQNYTHRANFSKAMSKIPNMHNAVHAFIEREGTKLINKETFTLKKGLDQI  792

Query  754   ---------LNTHLLRTHLTTESFALSTWRN----LASAHPVFKLLQPHIYGVLAIDTI-  799
                      LNT LL        F L T  N    L  A     LL   I+GV   D   
Sbjct  793   DIIRDVAIPLNTQLLADLFY---FDLRTEENPDGKLGVAELYRSLLDIRIWGVNNNDPAQ  849

Query  800   ----------GRKELIGSGGIVDQSLSLGGGGHVTFMEKCFKEVNLQDYHLPNALKKRG-  848

Sbjct  850   AWNRRRRAQEGAKRMIETTKTIVAEADAGRPRGIGLVSAVANRIGARSYLKKDSLRSCGL  909

Query  849   ------------VDDPS-------------------KLPGFYYRDDGLALWEAIETFIGE  877
                         VD  +                   ++  F+ R +  A+W        E
Sbjct  910   KLVEELLAQGNNVDQVTDNLWLTAFGGIGVPVTAFYEVLSFFLRPENEAIW-------AE  962

Query  878   IIAIFYKNDDDVKRDNEIQSWIYDVHKNGWRVN--PGH-QDHGVPASF-------ESREQ  927
             + AI  K DD        ++      +   RV   PG  Q   +           E+   
Sbjct  963   VQAIA QKGDDATLHAYVAEAQRMTSSQRNVRVATAPGEVQGQAIQPGTAVVLMLGEAGRN  1022

Query  928   LKEVLTSLVFTFSCQHAAVN-FSQKDHYGFTPNAPAVLRHPPPKKKGEATLQSILSTLPS  986
              KEV  +  F    +   V+ FS   H     +    L       K  A L+  L   P 
Sbjct  1023  PKEVPDAGKFNPQRKKEDVSAFSYGQHECIAKDV--ALAFVTGLIKLVADLKE-LRPAPG  1079

Query  987   KSQAAKAIA TVYILTKFSEDERYLGNYSATAWEDKDALDAINRFQ-DKLEDISKKIKQRN  1045
             +    K I         ++   YLG + A+ W+         +F+ +++   S  I++  
Sbjct  1080  QMGTVKTIQVGTEKAYLNDSWSYLG-FDASTWKVHFNGHGKGKFEGERVPTKSTPIQE--  1136

Query  1046  ENLEVPYIYLLPERIPNGTAI  1066
                   Y YLL +R       
Sbjct  1137  ------YYYLLQKRKDEILGN  1151




SEQ ID NO: 47 vs SEQ ID NO: 49

NW Score  Identities	Positives	Gaps
-260	227/1289(18%)	398/1289(30%)	350/1289(27%)

Query  1     MTW-KNFGFEIFGEKYGQEELEKRIKDEHTPPPDSPV-----FGGLKLKLKKEKF----K  50
             M++ + F   + GE YG E   K   +  + P          + GL+ +    +     K
Sbjct  1     MSFDQKF---MAGETYGDER--KSSANFFSDPTKVATDLLKDYAGLRSQTSPAELAGLIK  55

Query  51    TLFTLGTTLKGFRRATHTVGTGGIGEITIVNDPKFPEHEFFTAGR---TFPARLRHANLK  107
              L   G  L   +  T  +    IG +T +  P           +   T    L+H  L 
Sbjct  56    ELLQKGQPLDDKKGTTEIL----IGILTSL--PSTSSTRVQLTNKLIDTLWGTLQHPPLS  109

Query  108   Y-----------PDDAGADARSF---SIKFADSDSDGPL-DIVMNTGEANIFWNSP--SL  150
             Y           P++  +  +     SI+F   DSD  L + V    +    +  P  S 
Sbjct  110   YVGGDVKYEVVNPNETASKDKQQTEDSIEFKAPDSDVILREQVPRPPDGLHHYRMPDGSY  169

Query  151   EDFVPVEEGDAAEEY------------VYKNPYYYYNLVEALRRAPDTFAH--------L  190
              + +    G A   Y            V  +P   ++L+ A  R   TF          L
Sbjct  170   NNILEPNLGKAGTPYAKTVRTSKRLHGVKPDPGLLFDLLMA--RDDSTFKENPAGISSML  227

Query  191   YYYSQVTMPFKAKDGKVRYCRYRALPGDVDIKEEDESGRLT------EEEQRKIWIFSRH  244
             +Y++ + +    +  +             D+ + D S  L          + ++ I +  
Sbjct  228   FYHASIIIHDIFRTNRT------------DMNKSDTSSYLDLAPLYGSSLKDQLEIRTMK  275

Query  245   ENEKRPDDYLRKEYVER---------------------LQKGPVNYRLQIQIH-EASPDD  282
             E   +PD +  +  + +                     L K   N R  +Q   +ASP+D
Sbjct  276   EGMLKPDTFHERRLLGQPAGVNAMLVLYNRFHNYVCDILLKINENGRFTLQCPADASPED  335

Query  283   TATIFHAGILWDKETHPWFDLAKVSI------------------------KTPLSPDVLE  318
              A          K+ H  F+ A++ +                           L P V  
Sbjct  336   RAKAVA------KQDHDLFNTARLIVGGLYINISLHDYLRAITNTHHSKSDWTLDPRVEI  389

Query  319   KTAFNIANQPASLG-------------------------------LLEAKSPEDYNSIG-  346
                F+    P  +G                               L   + PED  ++G 
Sbjct  390   GKQFDGEGVPRGVGNQVSVEFNLLYRFHSCISKKDERWIDNFFAKLFPDRKPEDLQNVGM  449

Query  347   -ELRVAVYTWVQHLRK--------------------------LKIGSLVPAGQNAIYNVE  379
              EL  A+ T+ Q + K                          LK     PAG      V 
Sbjct  450   AELGQALMTFEQSIPKDPSARTFDNLERQADGKFKDEDLVRVLKEAMDDPAGCFGARMVP  509

Query  380   VETGDREHAGTDATITIRITGAKGRTDYLKLDKWFHNDFEAGSKEQYTVQGFDVGDIQLI  439
                   E  G +     ++       ++  L K+        + E  T+      D  ++
Sbjct  510   KALKIVEILGINQARKWQVASLNEFREFFGLKKYDKFAEINSNPEIATLLEKLYTDPDMV  569


             EL+            + G G     P + V R ++  + T  R   F    + + ++  +
Sbjct  570   ELYPGLMIEDIKPARNTGSGIC---PTYSVGRAVLSDAVTLVRSDRFNTLDYTVSNLTAW  626

Query  487   PGEATLPFNEVPA---IVSEQRQKELEQRKLTYQWDYVSDD-MPGNIKAKTHDDLPRDVQ  542
                    +NEV      +      +L QR L   + Y S   M      K ++ + +++ 
Sbjct  627   G------YNEVQQDYKTLGGSMLYKLIQRGLPNWFPYNSVAVMQPMYTKKANESIAKELG  680

Query  543   FTDEKSRSYQESRKAALVNLGIGSLFTMFENWDSYDDYHILYRNWILGGTPNMADRWHED  602
                  + +  +     +V     ++  +  N   +    +   N +  GT        + 
Sbjct  681   TLHLYTSNDPKPPPKIVVVATSVAIKQVLGNSKQFVVPWLQPLNDLFTGTKK------DI  734

Query  603   RWFGYQFLNGANPVILTRCDALPSNFPVTNEH-VNASLDRGKNLDEEIKDGHIYIVDFKV  661
              WF                  L  + P   +H VN     GK     I + H  + +F  
Sbjct  735   SWF-----------------MLAGDEPKNYQHRVNLLKAMGK-----IPNLHNAVHEFVD  772

Query  662   LVGAKSYGGPVLEDIGYKVPDHLKHDEADIRYCAAPLALFYVNKLGHLMPIAIQINQEPG  721
              VGAK     ++E   +K+ + L   +  IR  A PL       L  L    ++ +    
Sbjct  773   RVGAK-----LIEKETFKLKEGLCQMDI-IRDVAIPLN---AQLLADLFYFDMRTD----  819

Query  722   PENPIWTPHEENEHDWMMAKFWLGVAESNFHQLNTHLLRTHLTTESFALSTWRNLASAHP  781
              ENP  T               L  A+   H LN   +R      +     W     A  
Sbjct  820   -ENPNGT---------------LSAADLYRHLLN---IRVWGVNNNDPAQAWNRRRRATE  860

Query  782   VFKLLQPHIYGVLAIDTIGRKELIGSG------GIVDQSL-----SLGGGGHVTFMEKCF  830
                 +     G++    +GR   +G G      G+V +       SL   GH   +E+  
Sbjct  861   SVNAIIDSTRGLVNEVVVGRG--LGFGIASTISGVVGRKSNFKKDSLRSCGH-KLVEELL  917

Query  831   KEVNLQDYHLPNALKKR--GVDDPS----KLPGFYYRDDGLALWEAIETFIGEIIAIFYK  884
              + N  +  + N       G+  P     ++  ++ R +  ++W  ++T       +  K
Sbjct  918   AQGNSAEQVVDNMWLTAFGGIGAPVTAFYEVLEYFLRRENASIWAEVQT-------LAQK  970

Query  885   NDDD-----VKRDNEIQSWIYDVHK-------NGWRVNPGHQDHGVPASFESREQLKEVL  932
             NDD      VK    + S   +V         +G +V PG+    V    ++    KEV 
Sbjct  971   NDDAGLHAYVKEAQRLTSSQRNVRVATVAAEVDGKQVQPGNVV--VMLLGDAGRNPKEVA  1028

Query  933   TSLVFTFSCQHAAVN-FSQKDHYGFTPNAPAVLRHPPPKKKGEATLQSILSTL---PSKS  988
                 F    +   V+ FS   H     +             G   L + L  L   P + 
Sbjct  1029  NPDKFDAKRKTDPVSAFSYGQHECLAKDIATTFI------VGLVKLVADLKQLRPAPGQM  1082

Query  989   QAAKAIA TVYILTKFSEDERYLGNYSATAWEDKDALDAINRFQDKLEDISKKIKQRNENL  1048
                K I         ++   YLG + A+ W+          F+  +        Q N+ +
Sbjct  1083  GLVKTIRVGSEKAYLNDSWSYLG-FDASTWKVHFDGHGKGNFEGDV--------QPNKPI  1133

Query  1049  EV-PYIYLLPER--------IPNGT--AI  1066
             ++  Y YLL +R          NGT  + 
Sbjct  1134  DLGQYYYLLQKRKEKLLNGNSSNGTNGSS  1162




SEQ ID NO: 47 vs SEQ ID NO: 50

NW Score   Identities	Positives	Gaps
-261	  205/1236(17%)	383/1236(30%)	245/1236(19%)
Query  1     MTWKNFGFEIFGEKYGQEELEKR--IKDEHTPPPD-----SPVFGGLKLKLKKEKFKTLF  53
             M + N  F+  GE YG E         D      D         G L L       + L 
Sbjct  1     MAF-NTKFQA-GESYGDERKGSNNFFADPKKVAMDIIKDLGGAHGQLNLLEVTALVQQLL  58

Query  54    TLGTTLKGFRRATHTVGTGGIGEITIVNDPKFPEHEFFTAGR---TFPARLRHANLKYPD  110
               G  L   +  T  +    IG +T +  P           +   T    L+H  L Y  
Sbjct  59    QKGEPLDDKKGTTEAL----IGILTSL--PSGSNTRVQLTNKLIDTLWGNLQHPPLSY--  110

Query  111   DAGADARSFSIKFADSDSDGPLDIV------MNTGEANIFWNSPSLEDFVPVEEGDAAEE  164
               G D +   +K  +  +    D+        +  E++I + +P   D + + E      
Sbjct  111   -VGGDVKYEVVKTKEQLAKEQADLAAQGKAPQSPEESHITFKAPDFPD-ITLREHLPTPP  168

Query  165   YVYKNPYYYYNLVEALRRAPDTFAHLYYYSQVTMPFKAKDGKVRYCRYRALPG---DVDI  221
               YK P   YN +      P+  A    Y++     K      R    +  PG   D+ +
Sbjct  169   DNYKMPDGSYNNI----LEPNLGAAGTPYAKTVKTEK------RLAGVKPDPGLLFDLLL  218


               +D+  + TE       +   H +    D +                      H+ +  
Sbjct  219   ARDDK--KFTENPAGISSMLFYHASIIIHDIFRTNR------------------HDLNKS  258

Query  282   DTATIFHAGILWDKETHPWFDLAKVSIKTPLSPDVLEKTAFNIANQPASLGLLEAKSPED  341
             DT++      L+        ++  +  +  L PD   +    +  QPA + ++   S   
Sbjct  259   DTSSYLDLAPLYGSSFKDQLEIRTMK-EGKLKPDTFHEK--RLLGQPAGVNVMLVLSSRF  315

Query  342   YNSIGELRVAV-------YTWVQHLRKLKIGSLVPAGQNAIYNV-EVETG----------  383
             +N + ++ + +           +          V    + ++NV  + TG          
Sbjct  316   HNYVADILLKINENGRFTLQTAKDAAPEDQAKAVAKQDHDLFNVARLVTGGLYINICLHD  375

Query  384   ------DREHAGTDATITIRITGAK-----------GRTDYLKLDKWFHNDFEAGSKEQY  426
                   +  H+ +D T+  R+   K           G    ++ +  +        K++ 
Sbjct  376   YLRAITNTHHSKSDWTLDPRVEIGKQFDGEGVPRGVGNQVSVEFNLLYRFHSCISKKDER  435

Query  427   TVQGF-----------DVGDIQLIELHSDGGGYWSG-DPDWFVNRVIIISSTQDRVYSFP  474
              + GF           D+ ++ + EL +    +  G D D        +   +D  +   
Sbjct  436   WIDGFFAKLFPGRKPEDLQNVGMEELGAALMKFEMGIDKDPSKRTFDDLQRGEDGKFRDE  495

Query  475   CFRWVIKDMVLFPGEATLPFNEVPAIVSEQRQKELEQRKLTYQWDYVS----DDMPGNIK  530
                 V+K+ +  P   T     VP  +       ++Q +    W   S     D  G  +
Sbjct  496   DLVRVLKEAMEDPA-GTFGARMVPKALKIVEIMGIKQARA---WQVASLNEFRDFFGLKR  551

Query  531   AKTHDDLPRDVQFTDEKSRSYQESRKAALV------------NLGIGSLFTMFENWDSYD  578
               T  D+  + +      + Y +     L             N G G   T         
Sbjct  552   HDTFKDINSNEEIATLLEKLYTDPDMVELYPGLMIEDIKPVRNTGSGICPTYSVGRAVLS  611

Query  579   DYHILYR----NWILGGTPNMADRWHEDRWFGYQFLNGANPVILTRCDALPSNFPVTNEH  634
             D   L R    N I     N+    + +    Y+ L G+    L +   LP  FP  +  
Sbjct  612   DAVTLVRSDRFNTIDYTVSNLTAWGYNEVQQDYKTLGGSMLYKLIQ-RGLPGWFPFNSIA  670

Query  635   VNASLDRGK---NLDEEIKDGHIYIVDFKVLVGAKSYGGPVLEDIGYKVPDHLKHDEADI  691
             V   +   K    +  EI   + + +D       K+   PV+      +   L   +  +
Sbjct  671   VMQPMYTKKANERIAREIGTFNQFTLD-----DPKAPPKPVVVASSEGIKRVLGSPDKFV  725

Query  692   RYCAAPLALFYVNKLGHLMPIAIQINQEPGPENPI-------WTPHEENEHDWMMAKFWL  744
                  PL   Y +    +    +  +     +  +         P+  N     + +   
Sbjct  726   VPWLTPLNALYTDTKKDISWFMLAGDGSTNKQEKVNFVNAMKKVPNLHNAVHQFIERVGR  785

Query  745   GVAESNFHQLNTHL------------LRTHLTTESFALSTWRN-----LASAHPVFK-LL  786
              + E    +L   L            L   L  + F              SA  +++ LL
Sbjct  786   QLIEKETFKLKEGLCQMDIIRDVAIPLNAQLLADLFYFDLRHEENPGGTLSATDLYRHLL  845

Query  787   QPHIYGVLAIDT----IGRKELIGSGGIVDQS-------LSLGGGGHVTFM----EKCFK  831
                I+GV   D       R+    S  ++  S       +S G G ++ F+    E   +
Sbjct  846   NIRIWGVNNNDPGQAWNRRRRAAESAKVITDSTRKLVDEVSRGRGLNLGFISAINEVASR  905

Query  832   EVNLQD-------YHLPNALKKRGVDDPSKLPGFYYRDDG------LALWEAIETFI---  875
             + +++        Y L   L  +G          +    G         +E +E F+   
Sbjct  906   KTHIKKDSLRSCGYKLVEELLNQGGSPEKVTDNVWLTAFGGIGVPVTTFYEVMEYFLRPE  965

Query  876   -----GEIIAIFYKNDDD-----VKRDNEIQSWIYDVHK-------NGWRVNPGHQDHGV  918
                  GE+ A+  KND+      V     + S   +V         +G +V PG+    V
Sbjct  966   NKSIWGEVQALAQKNDEAGLHAYVNEAMRLTSGQRNVRIATVKDEIDGQKVEPGNAV--V  1023

Query  919   PASFESREQLKEVLTSLVFTF--SCQHAA-VNFSQKDHYGFTPNAPAVLRHPPPKKKGEA  975
                  +    KEV  +  F    S  H    ++ Q +  G       V         G  
Sbjct  1024  MLLGAAGRNPKEVPNADKFDAKRSTDHIKPFSYGQHECVGQDVARAFVT--------GLV  1075

Query  976   TLQSILSTL-PSKSQAAKAIA TVYILTK---FSEDERYLGNYSATAWEDKDALDAINRFQ  1031
              L + L  L P+  +  K + T+ + T+    ++   YLG + A+ W+          F 
Sbjct  1076  KLVADLRQLRPAPGEMGK-VKTIQVGTERAYLNDSWSYLG-FDASTWKV--------HFD  1125

Query  1032  DKLEDISKKIKQRNENLEVP-YIYLLPERIPNGTAI  1066
                +   +   + N+ +++  Y Y+L +R  +    
Sbjct  1126  GHGQGTYEGDPEPNKPIDMGRYYYILQKRKESLLKG  1161





SEQ ID NO: 47 vs SEQ ID NO: 51

NW Score  Identities	Positives	Gaps
-351	 219/1335(16%)	393/1335(29%)	353/1335(26%)


Query  1     M-----------------------------------------TWK---------------  4
             M                                         TWK               
Sbjct  1     MGSIFIALLLCLLSYLYLRVFADDLTRPLQILAKFFSSHQHPTWKLRPRFLPKATRAALS  60

Query  5     ---NFGFEIFGEKYGQE-------ELEKRIKDEHTPP---PDSPVFGGLK------LKLK  45
                  G  ++   Y +        E+E  +K +   P   PD    G +K      LK K
Sbjct  61    SIAGTGEGLWQRLYARTFHAQELAEVEDDLKYQAGEPYGDPDVLATGLVKDLSALGLKGK  120

Query  46    KEKFKTLFTL-------------------------GTTLKGFRRATHTVGTGGIGEITIV  80
             +   +TL  L                           T K  +R T      GI    + 
Sbjct  121   RSDLRTLIQLVKAKGKPIDDRQMLMEKVIAIVSMLPRTSKSRQRLT------GILVDQLW  174

Query  81    NDPKFPEHEFFTAGRTFPARLRHANLKYPDD-----AGAD-ARSF----SIKFADSDSDG  130
                + P   +F  G  +  R    +   P +     AG+  ARS     ++     D   
Sbjct  175   QSLEHPPLSYF--GNKYQYRTPDGSYNNPLEPDLGKAGSPYARSVPRLKALHGVQPDPGL  232

Query  131   PLDIVMNTGEANIFWNSPS-------------LEDFVPVEEGDA----AEEYVYKNPYYY  173
               D++M   +   F  +P+             + D       D        Y+   P Y 
Sbjct  233   LFDLLMARDDTT-FRENPAGISSVLFYHASIIIHDVFCTNRRDPNISDTSSYLDLAPLYG  291

Query  174   YNLVEALR--------RAPDTFAHLYYYSQVTMPFKAKDGKVRYCRYRALPGDVDIKEED  225
              +  + LR          PDTF       Q   P       V Y R+     DV +K  +
Sbjct  292   SSYEDQLRVRTMQRGMLKPDTFHEKRLLGQ---PPGVNVILVMYNRFHNYVADVLLKI-N  347

Query  226   ESGRLT-----EEEQRKIWIFSRHENEKRPD--------------DYLRKEYVERLQKGP  266
             E+GR T      E+ ++  +  + E+  +                DYLR   +       
Sbjct  348   ENGRFTLPPTTSEDAKRKALAKQDEDLFQVTRLIVNGLYVNISLHDYLRG--LTNTHHSA  405

Query  267   VNYRLQIQIHEASPDDTATI-----------------FHAGILWDKE--THPWFDLAKVS  307
              ++ L  ++  +   D   +                 FH+ I    E  T+ +       
Sbjct  406   SDWTLDPRVAVSRAFDADGVPRGVGNQVSAEFNLLYRFHSVISRRDEQWTNEFLKSLFPD  465

Query  308   IKTPLSPDVLEKTAFNIANQPASLGLLEAKSPEDYNSIGELRVAVYTWVQHLRKLKIGSL  367
             +K PL     ++    + N   S+   +  S  ++  +   +   +   + ++ LK    
Sbjct  466   LKKPLEQLTPQEFMQGLINYERSID--KDPSKREFGGLKRNQDGRFNDAELVQILKDSME  523

Query  368   VPAGQNAIYNVEVETGDREHAGTDATITIRITGAKGRTDYLKLDKWFHNDFEAGSKEQYT  427
              PAG      V       E AG        +       D+ KL +  H+ FE  + +   
Sbjct  524   DPAGLFGARMVPKALRMVEIAGILTARKWNLASLNEMRDFFKLKR--HSSFEDINPDPKI  581

Query  428   V----QGFDVGDIQLIELHS-----------DGGGYWSGDPDWFVNRVIIISSTQDRVYS  472
                  + +D  D  ++E++            D G    G P + V R +      D V  
Sbjct  582   ADLLRKLYDHPD--MVEMYPGIFLEDAKPAMDPG--CGGCPPYTVGRAVF----SDAVTL  633

Query  473   FPCFRWVIKDMVLFPGEATLPFNEVPA---IVSEQRQKELEQRKLTYQWDYVS-DDMPGN  528
                 R++  D             EV     I+      +L QR L   + Y S       
Sbjct  634   VRSDRFLTLDYTA-SNLTNWGIREVQQDYDILGGSMFHKLIQRALPGWFPYNSLHATQPM  692

Query  529   IKAKTHDDLPRDVQFTDEKSRSYQESRKAALVNLGIGSLFTMFENWDSYDDYHI------  582
                K ++ + +++   D  S   QE  K     + + +  T+ E     D + +      
Sbjct  693   FTRKMNEQIAKEIGTIDRYS---QEDPKPPPRTVMLANHATIIEVLKDQDTFRVPWARYL  749

Query  583   -------LYRNWILGGTP--NMADR-------WHEDRW----------FGYQFLN-----  611
                     + +++LGG    N A +       +  D++           G + L      
Sbjct  750   NDMIPGKRFNDYMLGGDGPVNAAQKKLVKSILFSPDQFNQLLSQTTVRLGKELLELNTLQ  809

Query  612   ---GANPVILTRCDALPSNFPVTNEHVNASLDRGKNLDEEIKDGHIYIVDFKVLVGAKSY  668
                  N V + R  A+P N  +  +     +   +N    +    +Y    K L+  +++
Sbjct  810   LSKDLNQVDIIRDVAIPLNARIMADLFCLDMKTPENESGSMNAATVY----KHLMNVRTW  865

Query  669   G------GPVLEDIGYKVPDH---LKHDEADIRYCAAPLALFYVNKLGHLMPIAIQINQE  719
             G      G +L+   +        +K     +   A P     + KL       +   + 
Sbjct  866   GFNNTDPGLMLQRRKWASESAEALVKTTLKVVNEQAQPQKTHMLKKLTGYQRSEVSTLRW  925


              G  N +        T  E  E  W+ A   +G        L   +L+ +L  E+  +  
Sbjct  926   YG-NNVVKQMMEMDMTAAETAEVCWLTAVGGVGAPVG----LVADVLQYYLRPEN--IDH  978

Query  773   WRNLASAHPVFKLLQPHIYGVLAIDTIGRKELIGSGGIVDQSLSLGG-GGHVTFMEKCFK  831
             W+ + +      + QP   G  +ID + R+ ++ +  +     ++     H T  ++ FK
Sbjct  979   WKRIQNL-----VSQPDNSG--SIDKLLRQYVLEAQRLTSMECTVRVCRAHRTINDQEFK  1031

Query  832   EVNLQDYHLPNALKKRGVDDPSKLPGFY----------YRDDGLALWEAIETFIGEIIAI  881
               ++    L  A +     DP+ +P             Y   G    E +   IG   A+
Sbjct  1032  PGDVVITLLGPACR-----DPTSIPDAETFKLDRPSNAYIHFGYGAHECLGKEIGLTFAV  1086

Query  882   FYKNDDDVKRDNEIQSWIYDVHKNGWRVNPGHQDHGVPASF---ESREQLKEVLTSLV--  936
                              +  V      + P   D G+  S      R  L +  + ++  
Sbjct  1087  S----------------MLRVLAGLKYLRPAPGDMGMLKSIIVDGRRVYLNDSWSWMIQD  1130

Query  937   -FTFSCQHAAVNFSQKDHYGFTPNAPA--VLRHPPPKKKGEATLQSILSTLPSKSQAAKA  993
               T+    A       +     P AP   V+   P     +    +I ST+P+K      
Sbjct  1131  PTTWKLHFAGYGQGAYEAPAPPPPAPTFPVIDQSPDTSDEDGVDDTIYSTVPTKHH----  1186

Query  994   IATVYILTKFSEDERYLGNYSATAWEDKDALDAINRFQDKLEDISKKIKQRNENLEVPYI  1053
                         D  Y    S T  +    +     F         +I  R  +  +P +
Sbjct  1187  ---------HHGDPEYTRQESYTMTDGGIGMSTQYSFGQHHHHQYHEIT-RTSSSSLPSM  1236

Query  1054  YLLPERIP--NGTAI  1066
                 E     +GT  
Sbjct  1237  LGDDESYGRFSGTLN  1251



SEQ ID NO: 47 vs SEQ ID NO: 51

NW Score  Identities	Positives	Gaps
-310	 221/1259(18%)	374/1259(29%)	292/1259(23%)

Query  1     MT------WKNFGFEIFG-EKYGQEELEKRI---------KDEH-------TPPPDSPVF  37
             M       W   G ++ G E +    +  R+         KD+H       +P   S   
Sbjct  1     MDGAVRLDWT--GLDLTGHEIHDGVPIASRVQVMVSFPLFKDQHIIMSSKESPSRKSSTI  58

Query  38    G--------------------GLKLK-LKKEKFKTLFTLGTTLKGFRRATHTVGTG----  72
             G                    G K K +K+   K L  +       +    T  T     
Sbjct  59    GQSTRNGSCQADTQKGQLPPVGEKPKPVKENPMKKLKEMSQRPLPTQHGDGTYPTEKKLT  118

Query  73    GIGEITIVNDPKFPE-HEFFTAGRTFPARLRHANLKYPDDAGADARSFSIKFADSDSDGP  131
             GIGE     D K    ++  T      ++L+   LK  DD            A   ++  
Sbjct  119   GIGE-----DLKHIRGYDVKTLLAMVKSKLKGEKLK--DDKTMLMERVMQLVARLPTESK  171

Query  132   LDIVMNTGEANIFWNS---PSLEDFVPVEEGDAAEEYVYKNPYYYYN--LVEALRRAPDT  186
                 +     N  W S   P L    P        E+ Y+ P   YN      L  A   
Sbjct  172   KRAELTDSLINELWESLDHPPLNYLGP--------EHSYRTPDGSYNHPFNPQLGAAGSR  223

Query  187   FAHLYYYSQVTMPFKAKDGKVRYCR--------YRALPGDV-------------------  219
             +A     + VT P    D  + +          YR  P +V                   
Sbjct  224   YARSVIPT-VTPPGALPDPGLIFDSIMGRTPNSYRKHPNNVSSILWYWATIIIHDIFWTD  282

Query  220   --DIKEEDESGRL--------TEEEQRKIWIFSRHENEKRPDDYLRKEYVERLQKGPVNY  269
               DI     S  L        ++E Q  I  F   +   +PD Y  K          V  
Sbjct  283   PRDINTNKSSSYLDLAPLYGNSQEMQDSIRTFK--DGRMKPDCYADKRLAGMPPGVSVLL  340

Query  270   RLQIQIHEASPDDTATIFHAGILWDKETHPWFDLAKVSIKTPLSPDVLEKTAFNIANQPA  329
              +  + H    ++ A I   G  ++K +      A+ +       D+     F +A    
Sbjct  341   IMFNRFHNHVAENLALINEGG-RFNKPSDLLEGEAREAAWKKYDNDL-----FQVARLVT  394

Query  330   SLGLLEAKSPEDY-NSIGELRVAVYTWVQHLRKLKIGSLVPAGQNAIYNVEVETGDREHA  388
             S GL    +  DY  +I  L     TW    R+   G+ V     A      E G     
Sbjct  395   S-GLYINITLVDYVRNIVNLNRVDTTWTLDPRQ-DAGAHVGTADGA------ERGTGNAV  446

Query  389   GTDATITIRITGAKGRTDYLKLDKWFHNDFEAGSKE----------------------QY  426
               +  +  R        D   ++  F N F   + E                      Q 
Sbjct  447   SAEFNLCYRWHSCISEKDSKFVEAQFQNIFGKPASEVRPDEMWKGFAKMEQNTPADPGQR  506


             T  GF  G      D  L+   S+      G + + +    +  V  +   Q R ++   
Sbjct  507   TFGGFKRGPDGKFDDDDLVRCISEAVEDVAGAFGARNVPQAMKVVETMGIIQGRKWNVAG  566

Query  476   FRWVIKDMVLFPGEATLPFNEVPAIVSEQRQKELEQRKLTYQWDYVSDDMPGNIKAKTHD  535
                  K   L P       N  P +    R+                 D P N++     
Sbjct  567   LNEFRKHFHLKPYSTFEDINSDPGVAEALRRLY---------------DHPDNVEL----  607

Query  536   DLPRDVQFTDEKSRSYQESRKAALVNLGIGSLFTMFENWDSYDDYHILYRN---WILGGT  592
               P  V          +E ++  +  +GI   +T+     S  D   L R    +    T
Sbjct  608   -YPGLVA---------EEDKQPMVPGVGIAPTYTISRVVLS--DAVCLVRGDRFYTTDFT  655

Query  593   PNMADRWHEDRWFGYQFLNGANPVILTRCDALPSNFPVTNEHVNASL---DRGKNLDEEI  649
             P     W          +N           A P++F   + + +  +      K + E +
Sbjct  656   PRNLTNWGYKEVDYDLSVNHGCVFYKLFIRAFPNHFKQNSVYAHYPMVVPSENKRILEAL  715

Query  650   KDGHIYIVDFKV------LVGAKSYGGP--VLE-DIGYKVPDH----LKHDEADIRYCAA  696
               G   + DF+        V   SYGG   +LE    YKV  H        E  +++  +
Sbjct  716   --GRADLFDFEAPKYIPPRVNITSYGGAEYILETQEKYKVTWHEGLGFLMGEGGLKFMLS  773

Query  697   PLALFYVNKLGHLMPIAIQINQEPGPENPIWTPHEENEHDWMMAKFWLGVAESNFHQLNT  756
                  +  +   +   A Q+ ++       WT   +  +  MM +  L V++S F   N 
Sbjct  774   GDDPLHAQQRKCM---AAQLYKDG------WTEAVKAFYAGMMEE--LLVSKSYFLGNNK  822

Query  757   H-----------LLRTHLTTESFALSTWRNLASAHPVFKLLQPHIYGVLA---------I  796
             H           ++  H  ++ F L       + +P     +  +YG+LA         +
Sbjct  823   HRHVDIIRDVGNMVHVHFASQVFGLPL---KTAKNPTGVFTEQEMYGILAAIFTTIFFDL  879

Query  797   DTIGRKELIGSGGIVDQSLSLGGGGHVTFMEKCFKEVNLQDYHLPNALKKRGVDDPSKLP  856
             D      L      V Q L+         +E   K +N   +     + K   D+P  + 
Sbjct  880   DPSKSFPLRTKTREVCQKLA-------KLVEANVKLINKIPWSRGMFVGKPAKDEPLSIY  932

Query  857   GFYY----RDDGLALWEAIETFIGEIIAIFYKNDDDVKRDNEIQSWIYDVHKNGWRVNPG  912
             G       +  GL+ ++   + +         N   V      Q+  Y +   G    P 
Sbjct  933   GKTMIKGLKAHGLSDYDIAWSHVVPTSGAMVPNQAQVFA----QAVDYYLSPAGMHYIPE  988

Query  913   -HQDHGVPASFESREQLKEVLTS---LVFTF-SCQHAAVNFSQKDHYGFTPNAPAVLRHP  967
              H     P++ E+   L         L  TF S + AAV+   K+  G            
Sbjct  989   IHMVALQPSTPETDALLLGYAMEGIRLAGTFGSYREAAVDDVVKEDNG----------RQ  1038

Query  968   PPKKKGEATLQSILSTLPSKSQAAKAIA TVYILTKFSEDERYL----GNYSATAWEDKD-  1022
              P K G+    S +      ++  K      ++      ++Y+    G ++    +    
Sbjct  1039  VPVKAGDRVFVSFVDA----ARDPKHFPDPEVVNPRRPAKKYIHYGVGPHACLGRDASQI  1094

Query  1023  ALDAINRFQDKLEDISKKIKQRNENLEVP-----YIYLLPE---RIPNGTAI         1066
             A+  + R   +  ++ +    + E  +VP     Y+Y+  +     P    +       
Sbjct  1095  AITEMFRCLFRRRNVRRVPGPQGELKKVPRPGGFYVYMREDWGGLFPFPVTMRVMWDDE  1153


SEQ ID NO: 47 vs SEQ ID NO: 53

NW Score  Identities	Positives	Gaps
-261	 205/1236(17%)	383/1236(30%)	245/1236(19%)


Query  1     MTWKNFGFEIFGEKYGQEELEKR--IKDEHTPPPD-----SPVFGGLKLKLKKEKFKTLF  53
             M + N  F+  GE YG E         D      D         G L L       + L 
Sbjct  1     MAF-NTKFQA-GESYGDERKGSNNFFADPKKVAMDIIKDLGGAHGQLNLLEVTALVQQLL  58

Query  54    TLGTTLKGFRRATHTVGTGGIGEITIVNDPKFPEHEFFTAGR---TFPARLRHANLKYPD  110
               G  L   +  T  +    IG +T +  P           +   T    L+H  L Y  
Sbjct  59    QKGEPLDDKKGTTEAL----IGILTSL--PSGSNTRVQLTNKLIDTLWGNLQHPPLSY--  110

Query  111   DAGADARSFSIKFADSDSDGPLDIV------MNTGEANIFWNSPSLEDFVPVEEGDAAEE  164
               G D +   +K  +  +    D+        +  E++I + +P   D + + E      
Sbjct  111   -VGGDVKYEVVKTKEQLAKEQADLAAQGKAPQSPEESHITFKAPDFPD-ITLREHLPTPP  168

Query  165   YVYKNPYYYYNLVEALRRAPDTFAHLYYYSQVTMPFKAKDGKVRYCRYRALPG---DVDI  221
               YK P   YN +      P+  A    Y++     K      R    +  PG   D+ +
Sbjct  169   DNYKMPDGSYNNI----LEPNLGAAGTPYAKTVKTEK------RLAGVKPDPGLLFDLLL  218


               +D+  + TE       +   H +    D +                      H+ +  
Sbjct  219   ARDDK--KFTENPAGISSMLFYHASIIIHDIFRTNR------------------HDLNKS  258

Query  282   DTATIFHAGILWDKETHPWFDLAKVSIKTPLSPDVLEKTAFNIANQPASLGLLEAKSPED  341
             DT++      L+        ++  +  +  L PD   +    +  QPA + ++   S   
Sbjct  259   DTSSYLDLAPLYGSSFKDQLEIRTMK-EGKLKPDTFHEK--RLLGQPAGVNVMLVLSSRF  315

Query  342   YNSIGELRVAV-------YTWVQHLRKLKIGSLVPAGQNAIYNV-EVETG----------  383
             +N + ++ + +           +          V    + ++NV  + TG          
Sbjct  316   HNYVADILLKINENGRFTLQTAKDAAPEDQAKAVAKQDHDLFNVARLVTGGLYINICLHD  375

Query  384   ------DREHAGTDATITIRITGAK-----------GRTDYLKLDKWFHNDFEAGSKEQY  426
                   +  H+ +D T+  R+   K           G    ++ +  +        K++ 
Sbjct  376   YLRAITNTHHSKSDWTLDPRVEIGKQFDGEGVPRGVGNQVSVEFNLLYRFHSCISKKDER  435

Query  427   TVQGF-----------DVGDIQLIELHSDGGGYWSG-DPDWFVNRVIIISSTQDRVYSFP  474
              + GF           D+ ++ + EL +    +  G D D        +   +D  +   
Sbjct  436   WIDGFFAKLFPGRKPEDLQNVGMEELGAALMKFEMGIDKDPSKRTFDDLQRGEDGKFRDE  495

Query  475   CFRWVIKDMVLFPGEATLPFNEVPAIVSEQRQKELEQRKLTYQWDYVS----DDMPGNIK  530
                 V+K+ +  P   T     VP  +       ++Q +    W   S     D  G  +
Sbjct  496   DLVRVLKEAMEDPA-GTFGARMVPKALKIVEIMGIKQARA---WQVASLNEFRDFFGLKR  551

Query  531   AKTHDDLPRDVQFTDEKSRSYQESRKAALV------------NLGIGSLFTMFENWDSYD  578
               T  D+  + +      + Y +     L             N G G   T         
Sbjct  552   HDTFKDINSNEEIATLLEKLYTDPDMVELYPGLMIEDIKPVRNTGSGICPTYSVGRAVLS  611

Query  579   DYHILYR----NWILGGTPNMADRWHEDRWFGYQFLNGANPVILTRCDALPSNFPVTNEH  634
             D   L R    N I     N+    + +    Y+ L G+    L +   LP  FP  +  
Sbjct  612   DAVTLVRSDRFNTIDYTVSNLTAWGYNEVQQDYKTLGGSMLYKLIQ-RGLPGWFPFNSIA  670

Query  635   VNASLDRGK---NLDEEIKDGHIYIVDFKVLVGAKSYGGPVLEDIGYKVPDHLKHDEADI  691
             V   +   K    +  EI   + + +D       K+   PV+      +   L   +  +
Sbjct  671   VMQPMYTKKANERIAREIGTFNQFTLD-----DPKAPPKPVVVASSEGIKRVLGSPDKFV  725

Query  692   RYCAAPLALFYVNKLGHLMPIAIQINQEPGPENPI-------WTPHEENEHDWMMAKFWL  744
                  PL   Y +    +    +  +     +  +         P+  N     + +   
Sbjct  726   VPWLTPLNALYTDTKKDISWFMLAGDGSTNKQEKVNFVNAMKKVPNLHNAVHQFIERVGR  785

Query  745   GVAESNFHQLNTHL------------LRTHLTTESFALSTWRN-----LASAHPVFK-LL  786
              + E    +L   L            L   L  + F              SA  +++ LL
Sbjct  786   QLIEKETFKLKEGLCQMDIIRDVAIPLNAQLLADLFYFDLRHEENPGGTLSATDLYRHLL  845

Query  787   QPHIYGVLAIDT----IGRKELIGSGGIVDQS-------LSLGGGGHVTFM----EKCFK  831
                I+GV   D       R+    S  ++  S       +S G G ++ F+    E   +
Sbjct  846   NIRIWGVNNNDPGQAWNRRRRAAESAKVITDSTRKLVDEVSRGRGLNLGFISAINEVASR  905

Query  832   EVNLQD-------YHLPNALKKRGVDDPSKLPGFYYRDDG------LALWEAIETFI---  875
             + +++        Y L   L  +G          +    G         +E +E F+   
Sbjct  906   KTHIKKDSLRSCGYKLVEELLNQGGSPEKVTDNVWLTAFGGIGVPVTTFYEVMEYFLRPE  965

Query  876   -----GEIIAIFYKNDDD-----VKRDNEIQSWIYDVHK-------NGWRVNPGHQDHGV  918
                  GE+ A+  KND+      V     + S   +V         +G +V PG+    V
Sbjct  966   NKSIWGEVQALAQKNDEAGLHAYVNEAMRLTSGQRNVRIATVKDEIDGQKVEPGNAV--V  1023

Query  919   PASFESREQLKEVLTSLVFTF--SCQHAA-VNFSQKDHYGFTPNAPAVLRHPPPKKKGEA  975
                  +    KEV  +  F    S  H    ++ Q +  G       V         G  
Sbjct  1024  MLLGAAGRNPKEVPNADKFDAKRSTDHIKPFSYGQHECVGQDVARAFVT--------GLV  1075

Query  976   TLQSILSTL-PSKSQAAKAIA TVYILTK---FSEDERYLGNYSATAWEDKDALDAINRFQ  1031
              L + L  L P+  +  K + T+ + T+    ++   YLG + A+ W+          F 
Sbjct  1076  KLVADLRQLRPAPGEMGK-VKTIQVGTERAYLNDSWSYLG-FDASTWKV--------HFD  1125

Query  1032  DKLEDISKKIKQRNENLEVP-YIYLLPERIPNGTAI  1066
                +   +   + N+ +++  Y Y+L +R  +    
Sbjct  1126  GHGQGTYEGDPEPNKPIDMGRYYYILQKRKESLLKG  1161





SEQ ID NO: 47 vs SEQ ID NO: 54

NW Score   Identities	Positives	Gaps
-308	 219/1326(17%)	385/1326(29%)	303/1326(22%)


Query  1     MTWKNFGFEIFGEKYGQEELEKRIKDEHTPPPDSPVFGGLKLKLKKEKFKTLFTLGTTLK  60
             M     G    G +          K E  P P+     G+    K+ +  +   L   + 
Sbjct  1     MAEHKNGVATNGYEKKSSPASSSTKSEAKPLPNGDKKDGIVKSFKQLRVASKRPLPKEM-  59

Query  61    GFRRATHTVGTGGIGEITIV-NDPKFPEHEFFTAGRTFPARLRHANLKYPDDAGADARSF  119
                         G G   +V N P   +      GR     L     K   +   D ++ 
Sbjct  60    ------------GDGSYRVVENRPGLKQDIRRLRGRDLKTLLEIVKAKVKGETQQDDKTM  107

Query  120   SIK-----FADSDSDGPLDIVMNTGEANIFWNSPSLEDFVPVEEGDAAEEYVYKNPYYYY  174
              ++      A+      +   +     +  WNS      + + +     +    N   Y 
Sbjct  108   IMERTIQLVANLSDHSKVQESLTNSFISQLWNSIDHPPMLYMGDKFRFRQPDGSNNNPYL  167

Query  175   NLVEALRRAPDTFAHLYYYSQVTMPFKAKDGKVRYCR--YRALPGDV-------------  219
               + A R            S    P      +  + R  +R  P +V             
Sbjct  168   PQLGAARTPYSRTVRPKGMSLGAQPDPEAIFESVFARDAFRKNPNNVSSILWYWATIIIH  227

Query  220   --------DIKEEDESGRL--------TEEEQRKIWIFSRHENEKRPDDYLRKEYVERLQ  263
                     D  + D S  L        TE+++  I  F   + + +PD +  K  +    
Sbjct  228   DLFWTNLQDPNQNDSSSYLDLAPLYGSTEKDRDSIRTFK--DGQLKPDCFADKRLIGNPP  285

Query  264   KGPVNYRLQIQIHEASPDDTATIFHAG---------------ILWDKETHPWFDLAKVSI  308
               P+   +  + H     + A I   G                 W K     F+ A++  
Sbjct  286   GVPILLIMFNRFHNHVATNLADINEGGRFSKPAEHLSPEAADAAWKKRDTELFETARLVT  345

Query  309   KTPLSPDVLEKTAFNIANQPASLGLLEAKSPEDYNSIGELRVAVYTWVQHLRKLKIGSLV  368
                     L     NI N      L    +    +   E+ V+V T  + L +   G++V
Sbjct  346   SGLYINITLIDYVRNIIN------LNRVDTTWTLDPRQEMGVSVGT--KDLSESGTGNVV  397

Query  369   PAGQNAIYNVEVETGDREHAGTDATITIRIT---GAKGRTDYLKLDKWFHNDFEAGSKEQ  425
              A  N  Y       + +        T  +    G       +K  K F     A    +
Sbjct  398   SAEFNLCYRWHSCLSEMDDKWVQDFYTELLGENYGPMNLQTMMKALKAFEASV-ADEPSE  456

Query  426   YTVQGFDVG------DIQLIE-----LHSDGGGYWSGDPDWFVNRVIIISSTQDRVYSFP  474
              T  GF  G      D +L+E     +   GG +   +    +  + ++   + R ++  
Sbjct  457   RTFGGFKRGPDGKFNDDELVEALATAIEQPGGAFGGRNVPRIMKPIEMLGIMRGRKWNLA  516

Query  475   CFRWVIKDMVLFPGEATLPFNEVPAIVSEQRQKELEQRKLTYQWDYVSDD-----MPGNI  529
                   K   L   E     N  P++    R        +      V+++     +PG  
Sbjct  517   GLNEFRKHFGLKAYETFEDINSDPSVADALRNLYQHPDYVELYPGIVAEEAKTPMVPGVG  576

Query  530   KAKTHD----------DLPRDVQF--TDEKSR-----SYQESRKAALVNLG--IGSLFTM  570
              A T+            L R  ++  TD   R      Y+E      VN G     LF  
Sbjct  577   IAPTYTISRVVLSDAVALVRGDRYYTTDYNPRHLTNWGYKEVDYDLKVNHGCVFYKLFLR  636

Query  571   -----FENWDSYDDYHILY--RNWILGGTPNMADRWHEDR---------WFGYQFLNGAN  614
                  F+    Y  Y ++    N  +      ADR+   R           GY   N A 
Sbjct  637   AFPQHFKGNSVYAHYPMVIPSENKKILTNIKRADRFDFSRPEPTATRINIIGY---NAAK  693

Query  615   PVILTR--------------CDALPSNFPVTNE---HVNASLDRGKNLDEEIKDGHI---  654
              ++  +                     F ++ +   H       GK L  +     +   
Sbjct  694   YILEDQQKYRVCWEEGLKHLMGEAGGRFMLSGDTALHAQQRKCMGKLLYNDTWRNAVKSF  753

Query  655   YIVDFKVLVGAKSY--GGP----VLEDIGYKVPDH---------LKHDE-----------  688
             Y    + L+  KSY   G     V+ D+G     H         LK  E           
Sbjct  754   YATTAEKLLAEKSYRLAGKMQVDVVRDVGNVAHTHFVARMFNLPLKTSENPKGVFSEQEL  813

Query  689   ----ADIRYC---------AAPL---ALFYVNKLGHLMPIAIQINQEPGPENPIWTPHEE  732
                 A I  C         + PL   A     KLG ++ + +++    G +    +  ++
Sbjct  814   YMILAVIFVCIFFDIDPAKSFPLRQGAREVAQKLGGIIEMNVKLANSIGVKGLFTSKPDK  873

Query  733   NEHDWMMAKFWLGVAESNFHQLNTHLLRTHLTTESFALSTWRNLASA-------------  779
             N+    +A++   +A+         L +  L+TE    S     A A             
Sbjct  874   NDDP--LARYGENMAKG--------LKKAGLSTEDIVWSQILPTAGAMVPNQAQVFAQTL  923


                  P  +  +P +  + A++T    + +  G  ++     G         G  T  E 
Sbjct  924   DWYLSPAGEKYRPELARIAALETGDETDALLLGYAMEGIRMAGTFGLYREATGPDTIHED  983

Query  829   CFKEVNL-----------QDYHLPNALKKRGVDDPSKLPGFYYRDDGLALWEAIETFIGE  877
               + + +           Q    P      GV DP K P   Y   G+     +   I +
Sbjct  984   DGRSIPVNAGDRVFVSFVQAAQDPKIFPNPGVVDP-KRPLDKYIHYGVGPHACLGRDISQ  1042

Query  878   II------AIFYKNDDDVKRDNEIQSWIYDVHKNGWRVNPGHQDHGVPASFESREQLK--  929
             +       A+F K    V+R    Q  +  V + G       +D G    F +  ++   
Sbjct  1043  VALTELFRAVFRKKG--VRRVPGAQGELKKVPRPGGFFVYMTEDWGSIWPFPTSMKITWD  1100

Query  930   ----EVLTSLVF--------------TFSCQHAAVNFSQKDHYGFTPNAPAVL-------  964
                   L +L+F              T +      +F  +  Y     A AVL       
Sbjct  1101  DGCGTDLFTLLFWCRSVPWWDLLPETTQAAPFIISSFQSQQIYSPAEIA-AVLALMAFES  1159

Query  965   ------RHPPPKKKGEATLQSIL---STLPSKS--QAAKAIA TVYILTKFSEDERYLG--  1011
                   R+  P + G+ T    +   + L +KS  + AK    +  +   S+ E  LG  
Sbjct  1160  GDFQYKRNHYPGRPGQGTANMQMPNYNLLYAKSIPELAKGWQGIESVEGLSDQE--LGDL  1217

Query  1012  ---------NYSATAWEDKDAL--DAINRFQDKLEDISKKIKQRNENLEVPYIYLLPERI  1060
                      N+ +  W  K     D    F+  ++   +K  +     ++       +R 
Sbjct  1218  LDDVTVDKYNFGSGPWFLKTQCKEDVRQAFKTDVDTGFQKYIEECVGTDLQPRLEYFQRA  1277

Query  1061  PNGTAI  1066
                  +
Sbjct  1278  KTAFGL  1283

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 is indefinite in the recitation of “at least about 60% identity” for the following reasons. 
The term “about” encompasses a range which includes values which are higher and lower than the recited reference value.  The term “at least” implies that only values equal to or higher than the recited reference value are encompassed.  Therefore, in the absence of a clear definition of what is encompassed by the term “about”, the term "at least about" is unclear and confusing since the term refers to values which are equal or higher than  undefined values which are either higher or lower than the recited reference value.  
Claim 16 is indefinite in the recitation of  “….60% identity calculated over the entire length of a sequence aligned against the entire length of at least one reference sequence selected from the wild-type multi-domain enzymes selected from the group consisting of…..Fusarium oxysporum 9S-DOX-AOS (SEQ ID NO: 48)…” for the following reasons.   As known in the art, the amino acid sequence of a protein is a graphical representation of the order in which amino acids are arranged in a protein.  Therefore, it is unclear as to how a sequence can be selected from a group of enzymes.  In addition, the claim is unclear because one cannot determine if the sequence in parentheses (e.g., (SEQ ID NO: 48)) is merely exemplary or if the term in parentheses further limits the protein previously recited to one that must comprise the sequence in parentheses.  For example, one cannot determine if the protein referred to as Fusarium oxysporum 9S-DOX-AOS is a protein that has to comprise SEQ ID NO: 48.   Furthermore, the term “….60% identity calculated over the entire length of a sequence aligned against the entire length of at least one reference sequence selected from..” is unclear because one cannot determine which is the sequence being referred to by the term “a sequence aligned against the entire length”.  Is that sequence the amino acid sequence of the fusion enzyme of the preamble?  If the intended limitation is a fusion enzyme that comprises at least 60% sequence identity to the polypeptide of SEQ ID NO: 48, the claim should be amended accordingly.  Correction is required. 
Claim 17 is indefinite in the recitation of “wherein the at least one fatty acid processing fusion enzyme is present in an amount of from about 0.001 wt% to about 0.2% wt%, by weight of the composition, based on active protein” for the following reasons.  As known in the art, a protein can have several activities, such as binding activity, enzymatic activity, antibody eliciting activity, etc.  For example, the protein of SEQ ID NO: 48 has lipoxygenase and allene oxide synthase activity.  Therefore, the term “based on active protein” is unclear in the absence of a statement indicating which activity is associated with the term “active protein”.   The scope of the claim would vary depending on which 
Claim 18 is indefinite in the recitation of “group consisting of …. other linoleate diol synthases …” for the following reasons.  It is unclear as to which linoleate diol synthases are being encompassed by the term “other”.     Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. Claims 10-19 encompass in part a composition that comprises a genus of fusion proteins having any structure or having at least 60% sequence identity to the polypeptide of SEQ ID NO: 48, wherein said fusion proteins comprise two catalytic domains, wherein the first catalytic domain is capable of converting any fatty acid into a hydroperoxy fatty acid, including any linoleate 9S-lipoxygenase catalytic domain, and the second catalytic domain is capable of converting any hydroperoxy fatty acid into any derivative of said hydroperoxy fatty acid, including any allene oxide synthase catalytic domain.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention  involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
There is either (a) no structural limitation, or (b) a significant amount of structural variability with respect to the members of the genus of fusion enzymes required by the claims. While the specification in limited number of species of the recited genus of fusion proteins required by the claims, it provides no clue as to the structural elements required in any fusion protein having the catalytic domains recited,  nor does it teach which structural elements found in the fusion proteins disclosed, including the protein of SEQ ID NO: 48, are required in any fusion enzyme that have the two catalytic domains required by the claims.  Similarly, there is no disclosure of the structural elements required in any lipoxygenase or allene oxide synthase, or the structural elements found in the protein of SEQ ID NO: 48 that are required in any lipoxygenase or allene oxide synthase so that a fusion protein that is a structural variant of the polypeptide of SEQ ID NO: 48 would have the desired enzymatic characteristics, namely the ability to catalyze the conversion of any fatty acid into a hydroperoxy fatty acid and the ability to catalyze the conversion of any hydroperoxy fatty acid into any derivative of such hydroperoxy fatty acid.  No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize which variants of the polypeptide of SEQ ID NO:  48 have the desired functional characteristics.
The claims encompass a large genus of proteins which are structurally unrelated or substantially unrelated.  A polypeptide having 60% sequence identity with the polypeptide of  SEQ ID NO: 48 allows for any combination of 461 amino acid modifications within  SEQ ID NO: 48 (461 = 0.4x1151; SEQ ID NO: 48 has 1151 amino acids).  The total number of variants of a polypeptide having a specific number of amino acid substitutions can be calculated from the formula N!x19A/(N-A)!/A!, where N is the length in amino acids of the reference polypeptide and A is the number of allowed substitutions.  Thus, the total number of variants that result from amino acid substitutions is 1151!x19461/(1151-461)!/461!  or 2.57x10924 variants. A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is either no recited structural feature which is representative of all the members of the genus of fusion proteins recited in the claims, or the recited structural feature, e.g., 60% sequence identity to SEQ ID NO: 48, is not representative of all the members of the genus of one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity.  Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA).  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the few species disclosed are representative of the structure of all the fusion proteins required by the claims.
Due to the fact that the specification only discloses a limited number of species of the genus of fusion proteins required by the claims, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claims 10-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a detergent composition that comprises the , does not reasonably provide enablement for a detergent composition that comprises a fusion enzyme having any structure, or a fusion enzyme that is at least 60% sequence identical to the protein of SEQ ID NO: 48.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
The breadth of the claims.  Claims 10-19 broadly encompass detergent compositions that comprise a surfactant and a fusion enzyme having any structure, or a fusion enzyme that is at least 60% sequence identical to the protein of SEQ ID NO: 48. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. The enablement provided is not commensurate in scope with the claims due to the extremely large number of proteins of unknown structure encompassed by the claims, and the lack of information regarding the structural elements within the polypeptide of  SEQ ID NO: 48 which are required and those which can be modified to obtain the extremely large number of variants  having the functional characteristics required by the claimed compositions.   In the instant case, the specification enables a detergent composition that comprises the polypeptide of SEQ ID NO: 48 and a surfactant.
 The amount of direction or guidance presented and the existence of working examples.  The specification discloses the amino acid sequence of a limited number of fusion enzymes that have lipoxygenase and allene oxide synthase , including the protein of SEQ ID NO: 48, as working examples.  However, the specification fails to provide any clue as to the structural elements required in any fusion 
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The amino acid sequence of a polypeptide determines its structural and functional properties.  While the art discloses a limited number of multi-domain enzymes having lipoxygenase and allene oxide synthase activity, neither the specification nor the art provide  a correlation between structure and function such that one of skill in the art can envision the structure of any fusion protein that can catalyze the conversion of any fatty acid into a hydroperoxy fatty acid and can catalyze the conversion of any hydroperoxy fatty acid into any derivative of such hydroperoxy fatty acid.  
In addition, the art does not provide any teaching or guidance as to which changes can be made to the protein of  SEQ ID NO: 48 such that the resulting variant would display the desired functional characteristics, or  the general tolerance of 9S-DOX-AOS proteins to structural modifications and the extent of such tolerance.   The art clearly teaches that (a) determining function based solely on structural homology, and (b) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved are highly unpredictable.  For example, Branden et al. (Introduction to Protein Structure, Garland Publishing Inc., New York, page 247, 1991) teach  that (a) protein engineers are frequently de novo stable proteins with specific functions.   Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al. further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized.  Sadowski et al. also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph).  The teachings of Branden et al. and Sadowski et al. are further supported by the teachings of Witkowski et al., Tang et al. and Seffernick et al. already discussed above, where it is shown that even small amino acid changes result in enzymatic activity changes.
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polypeptide and enzymatic assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of proteins to find a fusion protein which can be used in the claimed compositions.   In the absence of (i) a rational and predictable scheme for selecting those proteins most likely to have the desired functional features, and/or (ii) a correlation between structure and the desired activity, one of skill in the art would have to test an essentially infinite number of fusion proteins to determine which ones have the desired functional characteristics.
Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the 

Claim Rejections - 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Archives of Biochemistry and Biophysics 625-626:24-29, published online May 11, 2017; cited in the IDS) as evidenced by Raha et al. (Journal of Bacteriology 174(20):6644-6652, 1992), Gottesman (Annual Reviews of Genetics 30:465-506, 1996), and Gallagher (Current Protocols in Molecular Biology, One-Dimensional SDS Gel Electrophoresis of Proteins, volume 75, issue 1, pages 10.2.1-10.2A.37, July 2006).  
Claims 10-16 and 18 are directed in part to a detergent composition that comprises a surfactant and a fusion enzyme, wherein said fusion enzyme comprises the catalytic domain of a linoleate 9S-lipoxygenase and the catalytic domain of an allene oxide synthase, wherein said fusion enzyme is at least 60% sequence identical to the Fusarium oxysporum 9S-DOX-AOS polypeptide of SEQ ID NO: 48, and wherein said detergent composition further comprises one or more enzymes selected from amylases and proteases.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
E. coli of the F. oxysporum 9S-DOX-AOS protein as disclosed in GenBank accession number EGU88194 (page 25, right column, Materials). As shown in the alignment below, the F. oxysporum 9S-DOX-AOS protein comprises SEQ ID NO: 48.  Chen et al. teach that the F. oxysporum 9S-DOX-AOS protein is a protein that is a fusion protein that comprises a dioxygenase and an allene oxide synthase, wherein the dioxygenase is a linoleate 9S lipoxygenase (Figure 1 and Figure 2).  Chen et al. teach the extraction of the F. oxysporum 9S-DOX-AOS protein from E. coli cells by first lysing the cells in a buffer that comprises Tween-20 (detergent/surfactant) followed by centrifugation to separate the cell debris from the cytoplasmic fraction that comprises the  F. oxysporum 9S-DOX-AOS (supernatant, page 26, left column, first and second full paragraphs).   The E. coli supernatant comprises not only the F. oxysporum 9S-DOX-AOS protein and Tween-20 but it also comprises other endogenous E. coli enzymes, such as proteases and amylases, as evidenced by Gottesman (Abstract) and Raha et al. (Abstract) who teach that E. coli endogenously produces proteases and amylases.  Chen et al. also teach compositions comprising purified F. oxysporum 9S-DOX-AOS protein and Tween-20 (page 26, right column, lines 7-11; assay reagent). In addition, Chen et al. teach SDS-PAGE analysis of the purified F. oxysporum 9S-DOX-AOS protein (page 27, left column, lines 1-5, Figure 3B, caption).  As evidenced by Gallagher, a sample to be analyzed by SDS-PAGE contains SDS (SDS sample buffer; 10.2A.30-10.2A.31).  As such, Chen et al. teach a composition that comprises the F. oxysporum 9S-DOX-AOS protein and SDS (surfactant).   Therefore, the compositions of Chen et al. anticipate the instant claims as written/interpreted.

Query = EGU88194
Sbjct = SEQ ID NO: 48

NW Score   Identities	Positives	Gaps
6008	1151/1151(100%)	1151/1151(100%)	0/1151(0%)

Query  1     MSFNEKFQAGESYGDSKEDPSSLLNNPEKLVADLMKDFAGVRSQASPAQLLGLVKELLQK  60
             MSFNEKFQAGESYGDSKEDPSSLLNNPEKLVADLMKDFAGVRSQASPAQLLGLVKELLQK
Sbjct  1     MSFNEKFQAGESYGDSKEDPSSLLNNPEKLVADLMKDFAGVRSQASPAQLLGLVKELLQK  60

Query  61    GQPLDDKKGTTELLIGILTALPATSKARTALTNKLIDTLWGNLQHPPLSYMGGDVKYDVV  120
             GQPLDDKKGTTELLIGILTALPATSKARTALTNKLIDTLWGNLQHPPLSYMGGDVKYDVV
Sbjct  61    GQPLDDKKGTTELLIGILTALPATSKARTALTNKLIDTLWGNLQHPPLSYMGGDVKYDVV  120

Query  121   NSDKPAHKHNCELYDTIEFKVPGTDVLLREQVPQAPDGLHQYRMPDGSFNNILEPNLGRA  180

Sbjct  121   NSDKPAHKHNCELYDTIEFKVPGTDVLLREQVPQAPDGLHQYRMPDGSFNNILEPNLGRA  180

Query  181   GTPYAKSVKSEKRLHGVKPDPGLLFDLLMARDETTFQENPAGISSMLFYHAAIIIHDIFR  240
             GTPYAKSVKSEKRLHGVKPDPGLLFDLLMARDETTFQENPAGISSMLFYHAAIIIHDIFR
Sbjct  181   GTPYAKSVKSEKRLHGVKPDPGLLFDLLMARDETTFQENPAGISSMLFYHAAIIIHDIFR  240

Query  241   TNRTDMNKSDTSSYLDLAPLYGSSLKDQHEIRTMKEGKLKPDTFHEKRLLGQPAGVNVML  300
             TNRTDMNKSDTSSYLDLAPLYGSSLKDQHEIRTMKEGKLKPDTFHEKRLLGQPAGVNVML
Sbjct  241   TNRTDMNKSDTSSYLDLAPLYGSSLKDQHEIRTMKEGKLKPDTFHEKRLLGQPAGVNVML  300

Query  301   VLYSRFHNYVADILLKINENGRFSLSVPPNASEEDKAKAIA KQDHDLFNVARLITGGLYI  360
             VLYSRFHNYVADILLKINENGRFSLSVPPNASEEDKAKAIA KQDHDLFNVARLITGGLYI
Sbjct  301   VLYSRFHNYVADILLKINENGRFSLSVPPNASEEDKAKAIA KQDHDLFNVARLITGGLYI  360

Query  361   NICLHDYLRAITNTHHSASDWTLDPRVAIDKQFDGDGVPRGVGNQVSVEFNLLYRFHSCI  420
             NICLHDYLRAITNTHHSASDWTLDPRVAIDKQFDGDGVPRGVGNQVSVEFNLLYRFHSCI
Sbjct  361   NICLHDYLRAITNTHHSASDWTLDPRVAIDKQFDGDGVPRGVGNQVSVEFNLLYRFHSCI  420

Query  421   SKRDEKWINNFFLKLFPGRKAEDLQDVSWTELGQALLIFEQNTPKDPSVRTFDGLERQAD  480
             SKRDEKWINNFFLKLFPGRKAEDLQDVSWTELGQALLIFEQNTPKDPSVRTFDGLERQAD
Sbjct  421   SKRDEKWINNFFLKLFPGRKAEDLQDVSWTELGQALLIFEQNTPKDPSVRTFDGLERQAD  480

Query  481   GTFKDEDLVRILKDAMEDPAGTFGARMVPKALKVVEVLGIIQGRKWQCASLNEFREFFGL  540
             GTFKDEDLVRILKDAMEDPAGTFGARMVPKALKVVEVLGIIQGRKWQCASLNEFREFFGL
Sbjct  481   GTFKDEDLVRILKDAMEDPAGTFGARMVPKALKVVEVLGIIQGRKWQCASLNEFREFFGL  540

Query  541   KRYDSFSEINSNPDIANILEKLYTDPDMVELYPGLMIEDIKPQRNPGSGIMPTYSVGRAV  600
             KRYDSFSEINSNPDIANILEKLYTDPDMVELYPGLMIEDIKPQRNPGSGIMPTYSVGRAV
Sbjct  541   KRYDSFSEINSNPDIANILEKLYTDPDMVELYPGLMIEDIKPQRNPGSGIMPTYSVGRAV  600

Query  601   LSDAVTLVRSDRFNTIDYTVSNLTAWGYNEVQQDYKTLGGSMLYKLIQRGVPNWFPFNSI  660
             LSDAVTLVRSDRFNTIDYTVSNLTAWGYNEVQQDYKTLGGSMLYKLIQRGVPNWFPFNSI
Sbjct  601   LSDAVTLVRSDRFNTIDYTVSNLTAWGYNEVQQDYKTLGGSMLYKLIQRGVPNWFPFNSI  660

Query  661   AVMQPMYTKKANEQIAKEIGTFDQYTLDDPKAPPKVAVLTSGPAIKQILSNTKQYVVPWL  720
             AVMQPMYTKKANEQIAKEIGTFDQYTLDDPKAPPKVAVLTSGPAIKQILSNTKQYVVPWL
Sbjct  661   AVMQPMYTKKANEQIAKEIGTFDQYTLDDPKAPPKVAVLTSGPAIKQILSNTKQYVVPWL  720

Query  721   KPLNTLFPGKKDFGWFMLAGDQPQNYTHRANFSKAMSKIPNMHNAVHAFIEREGTKLINK  780
             KPLNTLFPGKKDFGWFMLAGDQPQNYTHRANFSKAMSKIPNMHNAVHAFIEREGTKLINK
Sbjct  721   KPLNTLFPGKKDFGWFMLAGDQPQNYTHRANFSKAMSKIPNMHNAVHAFIEREGTKLINK  780

Query  781   ETFTLKKGLDQIDIIRDVAIPLNTQLLADLFYFDLRTEENPDGKLGVAELYRSLLDIRIW  840
             ETFTLKKGLDQIDIIRDVAIPLNTQLLADLFYFDLRTEENPDGKLGVAELYRSLLDIRIW
Sbjct  781   ETFTLKKGLDQIDIIRDVAIPLNTQLLADLFYFDLRTEENPDGKLGVAELYRSLLDIRIW  840

Query  841   GVNNNDPAQAWNRRRRAQEGAKRMIETTKTIVAEADAGRPRGIGLVSAVANRIGARSYLK  900
             GVNNNDPAQAWNRRRRAQEGAKRMIETTKTIVAEADAGRPRGIGLVSAVANRIGARSYLK
Sbjct  841   GVNNNDPAQAWNRRRRAQEGAKRMIETTKTIVAEADAGRPRGIGLVSAVANRIGARSYLK  900

Query  901   KDSLRSCGLKLVEELLAQGNNVDQVTDNLWLTAFGGIGVPVTAFYEVLSFFLRPENEAIW  960
             KDSLRSCGLKLVEELLAQGNNVDQVTDNLWLTAFGGIGVPVTAFYEVLSFFLRPENEAIW
Sbjct  901   KDSLRSCGLKLVEELLAQGNNVDQVTDNLWLTAFGGIGVPVTAFYEVLSFFLRPENEAIW  960

Query  961   AEVQAIA QKGDDATLHAYVAEAQRMTSSQRNVRVATAPGEVQGQAIQPGTAVVLMLGEAG  1020
             AEVQAIA QKGDDATLHAYVAEAQRMTSSQRNVRVATAPGEVQGQAIQPGTAVVLMLGEAG
Sbjct  961   AEVQAIA QKGDDATLHAYVAEAQRMTSSQRNVRVATAPGEVQGQAIQPGTAVVLMLGEAG  1020

Query  1021  RNPKEVPDAGKFNPQRKKEDVSAFSYGQHECIAKDVALAFVTGLIKLVADLKELRPAPGQ  1080
             RNPKEVPDAGKFNPQRKKEDVSAFSYGQHECIAKDVALAFVTGLIKLVADLKELRPAPGQ
Sbjct  1021  RNPKEVPDAGKFNPQRKKEDVSAFSYGQHECIAKDVALAFVTGLIKLVADLKELRPAPGQ  1080

Query  1081  MGTVKTIQVGTEKAYLNDSWSYLGFDASTWKVHFNGHGKGKFEGERVPTKSTPIQEYYYL  1140
             MGTVKTIQVGTEKAYLNDSWSYLGFDASTWKVHFNGHGKGKFEGERVPTKSTPIQEYYYL
Sbjct  1081  MGTVKTIQVGTEKAYLNDSWSYLGFDASTWKVHFNGHGKGKFEGERVPTKSTPIQEYYYL  1140

Query  1141  LQKRKDEILGN  1151
             LQKRKDEILGN
Sbjct  1141  LQKRKDEILGN  1151


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Archives of Biochemistry and Biophysics 625-626:24-29, published online May 11, 2017; cited in the .  
The teachings of Chen et al. and Gallagher have been discussed above.  As explained previously, Chen et al. teach (i) compositions comprising purified F. oxysporum 9S-DOX-AOS protein and Tween-20 (assay reagent), and (ii) a composition that comprises purified F. oxysporum 9S-DOX-AOS protein and SDS (loading sample) as evidenced by Gallagher.  Chen et al. do not teach the concentration or amount of the F. oxysporum 9S-DOX-AOS protein or the amount of SDS in the compositions disclosed.  Gallagher teaches that the sample that is loaded in an SDS-PAGE gel is diluted in a 1:1 ratio with 2x SDS sample buffer and that the recommended amount of purified protein in the well is between 1 μg to 10 μg in less than 20 μL (page 10.2A.7, item 12).  As shown in Figure 3B of Chen et al., the third lane of the SDS-PAGE gel shows purified protein (elution).   Gallagher teaches that the final content of SDS in the 2x SDS sample buffer is 4% wt (page 10.2A.21).  Therefore, it follows that if the sample loaded onto the SDS-PAGE gel is diluted in a 1:1 ratio with the 2xSDS sample buffer, the final content of SDS in the sample loaded onto the SDS-PAGE gel is 2 wt%.  A loading sample comprising between 1 μg to 10 μg of purified protein in 20 μL is equivalent to a sample comprising 0.05-0.5 g/L of purified protein or a sample comprising between 0.005 wt% and 0.05 wt% of purified protein by weight of composition (e.g., 0.005% = 0.05 g protein x100/1000 g solution). 
Claims 17 and 19 are directed in part to a detergent composition that comprises a surfactant and a fusion enzyme, wherein said fusion enzyme comprises the catalytic domain of a linoleate 9S-lipoxygenase and the catalytic domain of an allene oxide synthase, wherein said fusion enzyme is at least 60% sequence identical to the Fusarium oxysporum 9S-DOX-AOS polypeptide of SEQ ID NO: 48, wherein (a) the fusion enzyme is present in an amount from about 0.001 wt% to about 0.2 wt% by weight of composition, or (b) the surfactant is present in an amount about 5 wt% of the composition.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions of Chen et al. so that  (a) the polypeptide of SEQ ID NO: prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  



Claims 10-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 27-40 of copending Application No. 16/188,894.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Claims 10-19 are directed in part to a detergent composition that comprises a surfactant and a fusion enzyme, wherein said fusion enzyme comprises the catalytic domain of a linoleate lipoxygenase and the catalytic domain of an allene oxide synthase, wherein said fusion enzyme is at least 60% sequence identical to the Fusarium oxysporum 9S-DOX-AOS polypeptide of SEQ ID NO: 48, wherein said detergent composition further comprises one or more enzymes,  wherein (a) the fusion enzyme is present in an amount from about 0.001 wt% to about 0.2 wt% by weight of composition, or (b) the surfactant is present in an amount about 5 wt% of the composition.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
Claims 27-40 of copending Application No. 16/188,894 are directed in part to a composition comprising a surfactant and a multidomain enzyme, wherein said multidomain enzyme is an enzyme that comprises a dioxygenase domain and an allene oxide synthase domain that is a 9S-DOX-AOS enzyme,  wherein said composition comprises from about 0.01% to about 60% of surfactant, and wherein said composition further comprises co-enzymes.  The specification of copending Application No. 16/188,894 discloses the Fusarium oxysporum 9S-DOX-AOS polypeptide of SEQ ID NO: 48 as a preferred embodiment of the genus of 9S-DOX-AOS multienzymes required by the claimed composition (Table 5, SEQ ID NO: 50 in said copending application).  Furthermore, the specification of copending Application No. 16/188,894 discloses amylases, lipases, proteases, cellulases, lipoxygenases, diol synthases, and 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 10-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-4, 9-19, 21-22 of copending Application No. 16/188,624.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Claims 10-19 are directed in part to a detergent composition that comprises a surfactant and a fusion enzyme, wherein said fusion enzyme comprises the catalytic domain of a linoleate lipoxygenase and the catalytic domain of an allene oxide synthase, wherein said fusion enzyme is at least 60% sequence identical to the Plexaura homomalla 8R-DOX-AOS polypeptide of SEQ ID NO: 47, wherein said detergent composition further comprises one or more enzymes,  wherein (a) the fusion enzyme is present in an amount from about 0.001 wt% to about 0.2 wt% by weight of composition, or (b) the surfactant is present in an amount about 5 wt% of the composition.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
Claims 1, 3-4, 9-19, 21-22  of copending Application No. 16/188,624 are directed in part to a detergent composition that comprises a surfactant system and  one or more hydroperoxy fatty acid producing enzymes, wherein said composition comprises an alpha dioxygenase, wherein said composition further comprises one or more co-enzymes such as amylases,  proteases, cellulases or mixtures thereof, Plexaura homomalla 8R-DOX-AOS polypeptide of SEQ ID NO: 47 as a preferred embodiment of the genus of one or more hydroperoxy fatty acid producing enzymes (SEQ ID NO: 8 in said copending application) in the claimed composition.   Therefore, the composition of claims 1, 3-4, 9-19, 21-22  of copending Application No. 16/188,624 render the composition of claims 10-19 of the instant application obvious in view of the preferred embodiments disclosed. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
February 11, 2021